Citation Nr: 0318917	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  00-19 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to July 23, 1998, for 
the assignment of a 40 percent disability rating for a 
service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman

INTRODUCTION

The veteran served on active duty from September 1961 to 
December 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which assigned an effective date 
of July 23, 1998, for a 40 percent evaluation for a service-
connected right knee disability.

A hearing was held before the undersigned Member of the Board 
at the RO in July 2001.  A transcript of the hearing 
testimony has been associated with the claims file.

The case was last before the Board in October 2001, when it 
was remanded for additional development.  The requested 
development having been accomplished, the case is again 
before the Board.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  By a decision dated in January 1999, the Board made a 
finding of fact that the veteran's right knee disability was 
manifested by limited range of motion due to pain as noted in 
a July 1998 VA examination report, to include range of motion 
at 30 degrees of extension to 75 degrees of flexion, with 
swelling, and no subluxation or instability.

3.  In its January 1999 decision, the Board concluded that 
the criteria for a 40 percent rating for a right knee 
disability had been met under Diagnostic Code 5010-5261 based 
upon arthritis and limitation of motion but that a separate 
rating under Diagnostic Code 5257 was not warranted because 
recent VA examinations had not shown any evidence of 
subluxation or instability.

4.  By a rating dated in February 1999, the RO held that an 
examination done on July 23, 1998, contained the earliest 
evidence showing extension to be limited to 30 degrees and 
made the 40 percent rating for the right knee disability 
effective as of this date.

5.  Attempts to obtain pertinent evidence which was not of 
record at the time of the Board's January 1999 decision 
regarding the condition of the veteran's right knee 
disability have produced no pertinent evidence.


CONCLUSION OF LAW

The criteria for the assignment of a 40 percent disability 
rating for a right knee disability prior to July 23, 1998, 
have not been met.  38 U.S.C.A. §§ 5110(a), (b)(2), 7104 
(West 2002); 38 C.F.R. §§ 3.400(o), 20.1100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There has been a significant change in the law during 
the pendency of this appeal with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a; see also 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F. 3d 1339 (Fed. Cir. 2003); VAOPGCPREC 1-2003 (May 21, 
2003).  For the reasons provided below, the Board finds that 
its consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West 2002).  The provisions of 38 U.S.C.A. § 5103(a) 
require VA to assist the appellant with his or her claim and 
to provide him or her with notice of evidence needed to 
support the claim.  VA is required to notify the claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by VA.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).

The veteran was notified in the RO's June 2000 statement of 
the case (SOC) that the criteria for an earlier effective 
date for a right knee disability had not been met.  The SOC, 
the January 2003 supplemental statement of the case (SSOC), 
and the October 2001 Board remand informed the veteran of the 
evidence needed to substantiate his claim.  In a letter dated 
in June 2001, the RO notified the veteran of the evidence he 
should provide and which evidence would be retrieved by VA.  
The provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
have been satisfied.  See Quartuccio, supra.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained all 
VA and private medical records identified by the veteran.  In 
its October 2001 remand, the Board requested records from the 
Philadelphia VAMC, dated in 1993 and 1994, to include records 
regarding a 10-week therapy program identified by the 
veteran.  However, a reply from this VA facility, received in 
January 2003, reflects that there were no such records 
available.  The only record in the custody of the 
Philadelphia VAMC dated in 1994 was an x-ray report taken in 
conjunction with the March 1994 VA examination, which had 
already been associated with the claims folder.  The RO also 
requested records from Dr. Gordon of Philadelphia, identified 
by the veteran in a February 1996 Statement in Support of 
Claim (VA Form 21-4138).  However, subsequent to this 
request, the veteran indicated that Dr. Gordon is a VA 
physician practicing at the Philadelphia VAMC, not a private 
physician, and that all available records from him were 
already on file.  Moreover, medical records requested from 
Graduate Hospital and Dr. Greenberg, dated from July 1995 to 
February 2002, are negative for treatment of the veteran's 
right knee disability.  The Board therefore finds that 
additional development is not required.  Additionally, the 
Board notes that the veteran was provided a hearing before a 
Member of the Board.

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the veteran in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Factual Background.  The veteran was treated for a right knee 
injury on two occasions during service.  X-rays following 
service revealed an ununited secondary epiphysis of anterior 
spine of the right tibia representing Osgood-Schlatter's 
disease.  In March 1968, the RO granted service connection 
for a right knee disability characterized as Osgood-
Schlatter's disease, and assigned a 10 percent disability 
rating under Diagnostic Code 5257.  

VA examination in January 1975 revealed marked swelling and 
tenderness over the right patella with relaxation of the 
medial ligament.  Motion of the knee was from 0 to 90 
degrees.  The diagnosis was chronic internal derangement of 
the right knee.

By rating decision dated in February 1975, the veteran's 
service-connected right knee disability was listed as chronic 
internal derangement and the rating was increased from 10 
percent to 20 percent under Diagnostic Code 5257 effective 
from September 1974.

In February 1994, the veteran submitted a claim for an 
increased rating, noting complaints of swelling and pain in 
his right knee.  Significantly, it was reported that the 
veteran was not in receipt of any medical treatment.

A March 1994 VA examination report notes the veteran's 
complaints of right knee pain.  No tenderness or instability 
in the knee was shown on objective examination.  Examination 
also revealed flexion of 110 degrees.  X-rays taken in 
conjunction with the examination revealed evidence of 
advanced degenerative arthritis.  Assessment was of right 
knee strain with internal derangement and advanced 
degenerative joint disease.

In an April 1994 rating decision, the RO continued a 20 
percent rating for the right knee disability under DC 5257.

The veteran testified during an April 1996 Travel Board 
hearing that his right knee was red, warm, tender and 
swollen.  He indicated that he experienced "intermittent 
stiffness" and was in "extreme pain."  He further stated 
that he was experiencing instability and loss of lateral 
movement in his right knee.  He related that the pain in his 
right knee had worsened over the previous six months.  In 
addition, the veteran stated that he had been employed as a 
truck driver, but had not worked since 1980 because of his 
right knee disability.

A January 1997 VA examination report does not include any 
findings relative to the veteran's right knee.  Instead, his 
left knee was examined at that time.

Pursuant to the Board's May 1997 remand, the RO obtained VA 
treatment records dated from December 1996 to August 1998.  
These treatment records note that the veteran was seen with 
various complaints, including degenerative joint disease of 
the right knee.  A December 1996 treatment record indicates a 
diagnosis of osteoarthritis of the right knee.  An August 
1998 treatment record notes that the veteran used a cane 
occasionally, as needed.  Clinical assessment included 
degenerative joint disease of the right knee.

The veteran underwent a special VA joints examination in 
August 1997.  The examination report notes the veteran's 
complaints of instability and locking in his right knee.  The 
veteran also indicated that he used a cane.  Upon 
examination, range of motion was from 0 to 120 degrees.  A 
small effusion was noted.  There was medial joint space 
tenderness.  The right knee was stable to varus and valgus 
stresses.  The cruciate ligaments were intact.  X-rays 
revealed severe degenerative joint disease with cyst and 
osteophyte formation.

The RO, finding the August 1997 VA examination to be 
inadequate for rating purposes, requested another VA 
examination, which was conducted in July 1998.  The July 1998 
examination report notes the veteran's complaints of pain and 
stiffness in his right knee, especially on exertion.  The 
veteran indicated that he used a cane and a knee brace at 
times.  Upon examination, the right knee showed boggy 
swelling.  A residual extension deficit of 30 degrees due to 
pain was noted.  Flexion was from 30 to 75 degrees; further 
flexion caused pain.  There was no evidence of subluxation or 
incoordination.  The examiner noted that severe degenerative 
arthritis was confirmed both by x-ray and physical 
examination.  In addition, the examiner noted that the right 
knee was "prone to exacerbation and flare-ups."  The 
examiner further indicated that the veteran's right knee 
disability "severely affect[ed] his performance as a truck 
driver secondary to constant use of this for driving a 
truck."

In August 1998, the RO continued the 20 percent rating, but 
changed the Diagnostic Code to 5010-5260.  The veteran 
appealed this determination, and in January 1999, the Board 
made the following FINDING OF FACT:

The veteran's right knee disability is 
manifested by limited range of motion due to 
pain as noted in a July 1998 VA examination 
report, to include range of motion at 30 
degrees of extension to 75 degrees of flexion, 
with swelling, and no subluxation or 
instability.

Based upon this finding, the Board made the following 
CONCLUSION OF LAW:

The criteria for a 40 percent rating for a 
right knee disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010-5261 (1998). 

In the REASONS AND BASES FOR FINDINGS AND CONCLUSIONS, the 
Board made the following comments:

After reviewing the record, it is concluded 
that the extent of right knee disability meets 
the criteria required for a 40 percent 
evaluation under Diagnostic Code 5261.  The 
most recent (July 1998) VA examination notes 
limited range of motion due to pain to include 
extension limited to 30 degrees.  The examiner 
essentially reported this on two occasions, 
first noting that extension had a deficit of 30 
degrees and then also noting that the knee's 
motion was from 30 degrees to 70 degrees.  This 
can only be interpreted as showing that the 
extension of the knee is only to 30 degrees, 
which qualifies for a 40 percent rating under 
the applicable criteria.  A higher rating based 
on limitation of motion would require 
limitation of extension to 45 degrees under 
Diagnostic Code 5261 or ankylosis under 
Diagnostic Code 5256.  Clearly, neither 
ankylosis nor limitation of extension to 45 
degrees has been shown, nor has it been shown 
that pain would be of a nature as to limit 
motion beyond that shown at the time of the 
examination which was conducted in July 1998.  
The examiner specifically commented that there 
was no additional loss of motion due to pain. 

Further, it is noted that the veteran had 
previously been rated under Diagnostic Code 
5257 which provides that other impairment of 
the knee with recurrent subluxation or lateral 
instability will be rated at 10 percent when 
slight, 20 percent when moderate and 30 percent 
when severe.  The VA General Counsel has 
specifically held that arthritis and 
instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97 (July 1, 1997).  In this case, 
however, recent VA examinations have not shown 
any evidence of subluxation or instability as 
to warrant a separate rating.  On the most 
recent examination, the examiner specifically 
noted that there was no evidence of instability 
or subluxation.  Accordingly, the 40 percent 
rating assigned under Code 5261 adequately 
reflects the extent of disability present. 

By a rating dated in February 1999, the RO held that an 
examination done on July 23, 1998, contained the earliest 
evidence showing extension to be limited to 30 degrees and 
made the 40 percent rating for the right knee disability 
effective as of this date.

The veteran testified in July 2001 that he had experienced 
instability and pain due to his right knee disability since 
the time he filed his claim in February 1994.  He reported 
that he received treatment at the Philadelphia VAMC in 1993 
and late 1994 for his right knee, including a 10-week therapy 
program.

In October 2001, the Board noted that the records assembled 
for appellate review did not contain any record of the 
treatment the veteran had received in 1993 and 1994 at a VA 
facility and that the record indicated that treatment records 
from Dr. Greenberg and Dr. Gordon might contain evidence 
pertinent to the veteran's claim.  The Board remanded the 
case to the RO so that attempt could be made to obtain 
records from these medical providers.

As noted above, a reply from the Philadelphia VAMC reflects 
that there were no pertinent records dated in 1993 and 1994 
for the veteran.  The veteran indicated that Dr. Gordon was a 
VA physician practicing at the Philadelphia VAMC, not a 
private physician, and that all available records from him 
were already on file.  Moreover, medical records requested 
from Graduate Hospital and Dr. Greenberg, dated from July 
1995 to February 2002, are negative for treatment of the 
veteran's right knee disability. 


Legal Criteria and Analysis.  Unless the Chairman orders 
reconsideration, or one of the other exceptions to finality 
apply, all Board decisions are final.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.1100.  Thus, the Board's decision of January 1999 
is final as to the evidence then of record.  The Board, in 
that decision, held that the criteria for a 40 percent rating 
for a right knee disability had been met, but did not set the 
effective date.  However, in this decision, the Board did 
specifically find that the 40 percent rating was based on 
findings reported in a July 1998 VA examination report.

In the January 1999 decision, the Board also noted that the 
veteran had previously been rated under Diagnostic Code 5257 
for subluxation or instability and that arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  However, the Board held that 
a 40 percent rating under Code 5261 adequately reflected the 
extent of disability present inasmuch as recent VA 
examinations had not shown any evidence of subluxation or 
instability as to warrant a separate rating.

Regarding the criteria for rating the veteran's knee 
disability, under Diagnostic Code 5010, traumatic arthritis 
is rated as degenerative arthritis.  Degenerative arthritis 
is rated in accordance with Diagnostic Code 5003, which 
states that degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved, in this case the knee.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. Part 4, Diagnostic Code 5003.  The 
veteran's knee disability may be rated on the basis of 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261.  

Diagnostic Code 5261 contemplates limitation of motion of the 
knee.  Diagnostic Code 5261 provides that extension limited 
to 5 degrees warrants a noncompensable rating, extension 
limited to 10 degrees warrants a 10 percent rating, extension 
limited to 15 degrees warrants a 20 percent rating, extension 
limited to 20 degrees warrants a 30 percent rating, extension 
limited to 30 degrees warrants a 40 percent rating, and 
extension limited to 45 degrees warrants a 50 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Diagnostic Code 5260 provides that flexion of the leg limited 
to 60 degrees warrants a noncompensable rating, flexion 
limited to 45 degrees warrants a 10 percent rating, flexion 
limited to 30 degrees warrants a 20 percent rating, and 
flexion limited to 15 degrees warrants a 30 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Flexion of the knee 
to 40 degrees is considered full, and extension to 0 degrees 
is considered full.  See 38 C.F.R. § 4.71, Plate II.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The effective date of an evaluation and award of compensation 
based on a claim for increase will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
With regard to claims for increased compensation, the law 
also provides that the effective date will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if a claim is received 
by VA within one year after that date; otherwise the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 
38 C.F.R. § 3.400(o)(1), (2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p); 
3.155.  The regulation which governs informal claims, 38 
C.F.R. § 3.155, provides as follows: (a) Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by [VA], from a claimant 
. . . may be considered an informal claim.  Such an informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, the formal claim will be considered 
filed as of the date of receipt of the informal claim.

The veteran is seeking an earlier effective date for the 
grant of a 40 percent evaluation for a right knee disability.  
As indicated above, the currently assigned effective date is 
July 23, 1998.

The veteran essentially contends that the effective date of 
his increased evaluation should be no later than the date of 
his claim for an increased evaluation, which was received at 
the RO in February 1994.  Under VA regulations governing 
claims for increase, the effective date of an award for 
increase "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a); see also 38 
C.F.R. § 3.400(o)(1).  The Board has reviewed the record and 
has been unable to identify any correspondence submitted by 
the veteran prior to that time which could be interpreted as 
an informal claim for an increased rating.  

Thus, the Board must consider if it is factually 
ascertainable in the record that an increase in disability 
occurred at an earlier date within the one year period prior 
to his February 1994 claim.  See 38 C.F.R. § 3.400(o)(2).  

The Board notes that the record is negative for medical 
evidence pertaining to the veteran's right knee within the 
year prior to February 1994.  The Philadelphia VAMC responded 
that it did not have any medical records for the veteran 
pertaining to this period.  Although the veteran has 
indicated his belief that his right knee disability warranted 
a 40 percent evaluation prior to February 1994, the Board 
notes that a layperson is not competent to render a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Hence, the Board finds that there is no earlier date 
within the one year prior to February 1994 on which it could 
be ascertained that an increase in disability occurred.

As noted above, the Board in the January 1999 decision held 
that the criteria for a 40 percent rating for a right knee 
disability had been met and that the 40 percent rating was 
based on findings reported in a July 1998 VA examination 
report.  In the January 1999 decision, the Board also noted 
that the veteran had previously been rated under Diagnostic 
Code 5257 for subluxation or instability and that arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  However, the Board held that 
a 40 percent rating under Code 5261 adequately reflected the 
extent of disability present inasmuch as recent VA 
examinations had not shown any evidence of subluxation or 
instability as to warrant a separate rating.

The Board has attempted to obtain additional medical records 
for 1993, 1994 and thereafter which would provide a basis for 
a rating in excess of 20 percent prior to July 23, 1998.  
However, no such records were obtained.  In summary, the 
Board concludes that July 23, 1998, is the earliest effective 
date that may be assigned for the increased disability rating 
assigned for the veteran's service-connected right knee 
disability.  This is the date of the VA examination which 
reflected that the veteran's extension was limited to 30 
degrees.  As these findings represent the first evidence of 
symptomatology approximating the criteria for a 40 percent 
evaluation, July 23, 1998 is the date that entitlement arose.


ORDER

An effective date prior to July 23, 1998, for a 40 percent 
evaluation for a right knee disability is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

